Citation Nr: 0612201	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for loss of strength of 
the left hand.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to June 1981, and from January 1989 to June 
1996; served on active duty for training (ACDUTRA) from 
December 1998 to February 1999; and had additional periods of 
active duty, ACDUTRA, and inactive duty for training 
(INACDUTRA), which have not been conclusively verified.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Portland, RO.  The veteran initiated appeals for several 
other issues as well.  However, her substantive appeal 
limited the issues on appeal to those listed on the title 
page.  The veteran requested a Travel Board hearing and, 
while she requested a postponement of the firs scheduled 
hearing, she failed to appear for the second hearing.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


REMAND

The veteran seeks service connection for the disorders listed 
on the preceding page based on the allegation that such 
disorders are residuals of injuries she sustained in a motor 
vehicle accident on January 11, 1997.  She contends that the 
accident occurred while she was enroute to participate in 
weekend drills (i.e., on INACDUTRA).  

An individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA, and who is disabled from an injury incurred while 
proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case my be.  VA will determine whether 
such individual was so authorized or required to perform such 
duty, and was disabled from an injury or covered disease so 
incurred. In making such determinations, there shall be taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death. Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e) (2005).

Medical records confirm that the veteran was hospitalized 
following a motor vehicle accident on January 11, 1997.  The 
RO denied these claims on the basis that she was not on 
INACDUTRA at the time of the accident.  The Board finds that 
additional development to determine the veteran's duty status 
at the time of the accident is necessary.  

The veteran has also provided names of several individuals 
from her unit (including her supervisor) who came to see her 
in the hospital and who can verify that she was scheduled for 
weekend drills the day of the accident.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding ratings for the 
disabilities at issue, and effective 
dates of awards in accordance with the 
Court's guidance in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. Mar. 3, 2006). 

2.  The RO should ask the veteran to 
provide details regarding the location of 
her accident on January 11, 1997; and 
based on the information provided, the RO 
should secure the police report 
pertaining to that  accident.  The 
veteran should also be advised to submit 
any further evidence (such as statements 
from the individuals who served in her 
unit, and visited her in the hospital 
following the accident) that might serve 
to corroborate her allegations regarding 
her duty status at the time of the motor 
vehicle accident in January 1997.  A 
statement from her commanding officer 
would be particularly helpful.

3.  The RO should secure the Oregon Air 
National Guard (or other appropriate 
agency/records depository) all records 
(such as point caption sheets, unit 
records, attendance records, payroll 
records, notice letters for INACDUTRA), 
for the 173 FW Logistics Group for 
January 1997 that might serve to confirm 
the veteran's duty status on  January 11, 
1997.  The development for such records 
must be exhaustive, and if they are not 
available  from any source, it should be 
so certified for the record (and the 
extent of the search should be documented 
in the record).

4.  The RO should then make a specific 
determination as to whether or not the 
veteran was on a qualifying duty status 
(i.e., INACDUTRA) when she was involved 
in the motor vehicle accident on January 
11, 1997.  All records should be taken 
into account.  If that determination is 
favorable, the RO should proceed with the 
adjudication of the claims on appeal (to 
include any further evidentiary 
development indicated).  If it is 
determined that she was not on qualifying 
duty status at the time of the accident 
(or if any claim remains denied for any 
other reason), the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review..

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

